Citation Nr: 9903487	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  95-33 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from February 1948 to August 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

On file is correspondence of May 1985 from the Social 
Security Administration (SSA) reflecting that the veteran was 
entitled to Social Security disability benefits effective 
February 1985.  

The duty to assist under 38 U.S.C.A. § 5107(a) (West 1991) 
includes obtaining records underpinning a Social Security 
Administration (SSA) decision awarding disability benefits.  
While not binding, such SSA records must be given appropriate 
weight and consideration, along with other evidence, in 
determining entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); and 
Washington v. Derwinski, 1 Vet. App. 459 (1991).  However, 
the medical records upon which the veteran's SSA award was 
based have not been obtained and associated with the claims 
folder.  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the veteran disability benefits.  

Private clinical records of March and April 1995 from J. C. 
Serrato, Jr., MD, have been received.  Since the veteran's 
amputation of the left leg, above the knee, during VA 
hospitalization in February 1996 he has not been afforded a 
comprehensive VA rating examination for this service-
connected disorder which is rated 60 percent disabling and is 
his only compensable service-connected disorder (his only 
other service-connected disorder is a residual scar of the 
right iliac crest, as a donor site, rated noncompensably 
disabling).  The current status of his service-connected 
compensable disability must be considered in determining 
entitlement to a total rating.  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991).  Moreover, the duty to assist a veteran 
includes conducting a thorough and contemporaneous medical 
examination so that the evaluation of a claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); See 38 C.F.R. § 4.2 (1998).  Also, the 
VA has a duty to supplement the record by obtaining an 
opinion as to the effect that the veteran's service-connected 
disability has upon his ability to work.  Friscia v. Brown, 7 
Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  

There is information on file indicating that there exists a 
VA Chapter 31 Vocational Rehabilitation file, although that 
file has been retired.  Unfortunately, it was not associated 
with the record on appeal.  These records are necessary for 
the proper adjudication of the total rating claim.  Decisions 
of the Board must be based on all of the pertinent evidence 
available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1997) 
and Gilbert v. Derwinski, 1 Vet. App. 78 (1990).  

Previously, a decision of the Board in July 1989 denied 
service connection for a right knee disability, including 
residuals of a right knee total arthroplasty, concluding that 
arthritis and chondromalacia of the right knee were not 
incurred in or aggravated during service, that arthritis of 
the right knee could not be presumed to have been incurred 
inservice, and that arthritis and chondromalacia of the right 
knee were not proximately due to or the result of the 
veteran's service-connected left knee total arthroplasty 
(under 38 C.F.R. § 3.310(a)).  

Rating actions of September and November 1996 have again 
denied service connection for a right knee disorder as not 
secondary to the service-connected left knee disorder but no 
notice of disagreement (which would initiate an appeal) was 
received as to a denial on this basis.  

However, since the 1989 Board denial, the veteran has had a 
left above-the-knee amputation, which is now service-
connected and, further, it has been held that not only is 
secondary service connection may also be granted on a 
secondary basis to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (see 
Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) aff'g 
Spencer v. Brown, 4 Vet. App. 283 (1993) (where a change in 
law creates a new basis of entitlement, such a claim is 
separate and distinct from a previously and finally denied 
claim and does not require new and material evidence to 
reopen).  

In correspondence in February 1995 the veteran claimed 
service connection, on a secondary basis, not only for a back 
disorder but also for a left hip disorder on a secondary 
basis.  A June 1995 rating action denied an increased rating 
for the veteran's service-connected left knee disorder.  In 
written correspondence dated in June 1995, the veteran again 
made reference to a claim for a back disorder.  The rating 
action appealed in July 1995 denied both a total rating and 
also service connection for a back disorder, on the basis 
that a back disorder had not been incurred in or aggravated 
during service (service connection was not denied on the 
basis of a back disorder not being related to the service-
connected left above-the-knee amputation).  Because the 
notice of disagreement (NOD) in August 1995 addressed only 
the issue of a total rating, the statement of the case (SOC) 
later that month also addressed only that issue.  In the 
September 1995 VA Form 9, Appeal to the Board, reference was 
made to the veteran's service-connected left knee affecting 
his right knee, back, and hips.  In the October 1998 informal 
hearing presentation, the service representative contended 
that the VA Form 9 constituted a timely NOD to the July 1995 
denial of service connection for a back disorder.  Generally 
see Malgapo v. Derwinski, 1 Vet. App. 397, 398-99 (1991) and 
Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (a VA Form 1-9 
may be a valid NOD).  However, as noted, that rating action 
did not deny service connection for a back disorder on a 
secondary basis.  

In sum, there has been no adjudication of any claim for 
secondary service connection for a back disorder, disability 
of a hip or both hips, nor has there been an adjudication of 
secondary aggravation under Allen, Id., nor of whether new 
and material evidence has been submitted to reopen the claim 
for secondary service connection for a right knee disorder 
under 38 C.F.R. § 3.310(a) (1998) since the July 1989 Board 
denial (in light of the now left above-the-knee amputation).  

These claims of service connection, if granted, could have an 
impact on the claim for a total rating.  Thus, these claims 
are inextricably intertwined with the claim for a total 
rating.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:  

1.  The RO should request the Social 
Security Administration to furnish a copy 
of any administrative decision granting 
the veteran disability benefits, as well 
as any supporting documentation, to 
include all medical examination reports 
and treatment records.  All records 
obtained should be associated with the 
veteran's claims folder .  

2.  The veteran should be requested to 
identify any sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source that he identifies.  Copies of the 
medical records from all sources that he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  

3.  The veteran's Chapter 31 Vocational 
Rehabilitation Folders, including the 
Counseling Folder, if any, should be 
obtained, and legible copies of these 
files or the files themselves should be 
associated with the claims folder.  

4.  Regardless of whether the foregoing 
actions can be completed, the RO must 
schedule the veteran for examination by 
an orthopedist in order to determine the 
nature and extent of his service-
connected left above-the-knee amputation.  

The veteran's claims folder should be 
made available to examiner prior to 
examination.  X-rays, laboratory test, 
range of motion studies and/or other 
diagnostic studies should be performed as 
deemed appropriate.  

The examiner should be requested to 
render an opinion as to whether the 
veteran's service-connected left above-
the-knee amputation is the proximate 
cause or led to and resulted in, or 
aggravated, disability of the right knee, 
to include a right total knee 
replacement, a back disorder, or 
disability of either hip.  

Reasons and bases for all opinions 
reached should be recorded.  

The orthopedic specialist must comment on 
the effect that the veteran's service-
connected disability has on his ordinary 
activity, as well as his ability to 
procure and maintain employment.  The 
examiner should render an opinion whether 
the service-connected disability alone, 
or together with the impact of other 
service-connected disorders prevents 
employment.  A complete rationale for any 
opinions expressed, positive or negative, 
must be provided.  

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report.  If any of the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific joint 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  

6.  Following completion of the above 
requested development, the RO must then 
adjudicate:

a)  Whether the veteran's VA Form 9 of 
September 1995 constitutes a valid NOD to 
the July 1995 denial of service 
connection for a back disorder as not 
incurred or aggravated during service; 

If it is determined that the VA Form 9 of 
September 1995 constitutes a valid NOD, 
this matter must then be addressed in an 
SSOC and the veteran and his 
representative must, and hereby are, 
informed that they must file a 
substantive appeal, such as on VA Form 9, 
to perfect the appeal.  

If it is determined that that the VA Form 
9 of September 1995 does not constitute a 
valid NOD, the veteran and his 
representative must be informed that it 
has been determined that a timely NOD has 
not been filed and that they have the 
right to submit evidence and argument 
upon this matter and to appeal an adverse 
determination.  

[A timely NOD is jurisdictional and "[a] 
determination of the timeliness of an NOD 
is itself an appealable issue, as to 
which a claimant is entitled to file an 
NOD and as to which he or she must then 
receive an SOC.  See 38 C.F.R. 
§ 20.101(c) (1998)."  Marsh v. West, No. 
98-634, slip op. at 4 (U.S. Vet. App. 
Oct. 5, 1998).  When there is a question 
as to the timeliness in initiating (by 
filing a timely NOD) an appeal [or 
perfecting an by the timely filing of a 
substantive appeal] the appellant must be 
afforded an opportunity to submit 
evidence or argument, or both, on that 
question.  Otherwise, the appellant is 
prejudiced.  The Board's obligation to 
assess its own jurisdiction cannot come 
at the expense of the procedural rights 
of an appellant who has not had an 
opportunity to present evidence or 
argument on that jurisdictional issue.  
Marsh v. West, No. 98-634, slip op. at 5 
(U.S. Vet. App. Oct. 5, 1998).]

b)  Whether, on a de novo basis, service 
connection for is warranted for a back 
disorder or for residuals of a right knee 
total arthroplasty, on the basis of 
either of these disabilities having been 
aggravated by the service-connected left 
above-the-knee amputation (under Allen).  

c)  Whether, on a de novo basis, service 
connection is warranted for disability of 
either hip on the basis of being 
secondary, under 38 C.F.R. § 3.310(a) 
(1998) and under Allen, to the service-
connected left above-the-knee amputation.  

7.  If the new inextricably intertwined 
claims are denied, the RO should furnish 
the veteran and his representative 
notification of appellate rights.  If the 
veteran files a timely NOD, he and his 
representative should be provided with an 
SSOC as required by 38 U.S.C.A. § 7105(d) 
(West 1991) as to these issues and 
afforded the opportunity to file a 
substantive appeal.  

8.  Following completion of the above 
requested development, the RO should 
again consider the veteran's claim for a 
total rating based on individual 
unemployability due to service-connected 
disability.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions and reflects the reasons 
for the decision reached.  The veteran 
and his representative should be given 
the opportunity to respond thereto. 

9.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 10 -


